Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/141,277 (reference application) in view of Koppelberg (USPN 5,931,487). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently claimed features are described in the copending application claims except for the phrase “wherein the suspension assembly has a trailing link orientation, a fixed pivot being forward of a corresponding floating pivot”.  Koppelberg teaches a suspension assembly having a trailing link orientation where a fixed pivot (front end of link 4) is forward of a floating pivot 13.  It would have been obvious to one of ordinary skill in the art to configure the suspension assembly of the copending claims with a trailing link orientation, as taught by Koppelberg, in order to provide superior performance on uneven ground.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/159,069 (reference application) in view of Koppelberg (USPN 5,931,487). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently claimed features are described in the copending application claims except for the phrase “wherein the suspension assembly has a trailing link orientation, a fixed pivot being forward of a corresponding floating pivot”.  Koppelberg teaches a suspension assembly having a trailing link orientation where a fixed pivot (front end of link 4) is forward of a floating pivot 13.  It would have been obvious to one of ordinary skill in the art to configure the 
Claims 1 and 2-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-11 of copending Application No. 16/141,916 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently claimed features are described in the copending application claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: suspension assembly 146 (see para [0054]; Figs. 2a and 2B use reference number 46; it appears that Fig. 2B should use 146 rather than 46 or reference number 146 should be deleted from applicant’s specification); second end of inshaft 97 (see para [0056]); first end of shock spring body 87 (see para [0057] and ref. # 187 refers to the first end of  the shock spring body in Fig. 2B, but # 87 does not appear in the drawings); brake mount 63 (see para [0064]; brake mount 163 is shown in Figures 2B and 3B, but brake mount 63 is not shown); and second spring mount 59 in Figure 2B (second spring mount in Fig. 2B is labelled 158, but ref. # 158 is not in applicant’s spec.;  it appears that, in Fig. 2B, 158 should be 59).  
The drawings are objected to because:
 In Figures 4C and 4D, reference numbers 47 and 49 should be reversed (Figures 4C and 4D show alternative embodiments where the positions of the spring 47 and dashpot 49 are reversed relative to the embodiments of Figures 4A and 4B).  
A feature should retain the same reference number throughout the specification.  In Figures 2A and 2B, the trail distance, contact point of wheel, and ground are designated T, 82, and 84, respectively, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both the chain (in Fig. 1A, 2B and para. [0045], [0046]) and trail distance (shown in Fig. 5A-5C, but not mentioned in spec.).  Also, character “20” has been used to designate both the wheel sprocket (in Fig. 1A, 2B and para [0045], [0046]) and the contact point of the wheel (shown in Fig. 5A-5C, but not mentioned in spec.).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 must end with a period “.”.
In claim 3, line 2, and claim 8, line 2, “a common central axis” is recited.  However, a “common central axis” was recited in claim 1 so this appears to be a double inclusion of the term.  It also appears that “the spring body” in line 2, should be –the shock spring body- because the “spring body” recited in claim 1 is part of the spring unit, not the shock absorber, and claim 2 appears to be claiming shock absorber structure (the damper body and second shock mount are elements of the shock absorber).
Claim 6 is redundant in that it recites the same subject matter as claim 2.
In claim 9, line 1, “a central axis” should be –the central axis- because it appears that the central axis recited in claim 9 is the same axis as that recited in claim 1.  In line 3, “the spring body” should be –the shock spring body- because it refers to the spring body associated with the shock absorber, as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wustenhagen teaches a damping device with pistons having different areas.
Laird teaches a front suspension arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611